The judgment in this case was for an abatement in the contract price for the purchase of described realty. It appears that the parties by agreement before trial disposed of the injunctive feature, and that no equitable relief was granted.  Held: The judgment rendered was not in a suit "respecting title to land" within the provisions of art. 6, sec. 2, par. 4 of the Constitution of 1945. Such judgment was in a suit essentially an action at law for the recovery of the value of land. Grobli v. Foreman, 171 Ga. 712 (156 S.E. 622);  Farkas v. Stephens, 181 Ga. 669 (183 S.E. 796);  Henley v. Colonial Stages, 184 Ga. 445 (191 S.E. 445);  Gilbert Hotel v. Black, 192 Ga. 643 (16 S.E.2d 435). *Page 341 
It therefore appears that all questions for decision are properly within the jurisdiction of the Court of Appeals and not the Supreme Court.
Transferred to the Court of Appeals. All the Justicesconcur.
                       No. 15587. OCTOBER 8, 1946.